DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered. 
Response to Amendment
 	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, they should be labeled (Cancelled).
 	Missing claim 37 should be (Cancelled).
Response to Arguments
 	Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-2, 6-9, 32-33 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over von Novak (US 2017/0093167) in view of Galal (US 2011/0304306).
 	With respect to claim 1, von Novak discloses a system comprising: a first device (Fig. 2 206) having a first power converter (Fig. 2 222-224) coupled to a first resonator (Fig. 3 350) comprising a first resonant capacitor (Fig. 3 354) and a first coil (Fig. 3 352), wherein the first power converter is configured to operate at a system frequency (Fig. 2 223); a second device having a second power converter (Fig. 13 1304) coupled to a second resonator (Fig. 13 13-18,1330,1333) comprising a second resonant capacitor (Fig. 13 1331) and a second coil (Fig. 13 1318) magnetically coupled to the first coil, wherein the second power converter is coupled to a ratio-controllable switched-capacitor power converter (Fig. 13 1342) having an input voltage and an output voltage (Fig. 13 Vout), and wherein the ratio-controllable switched-capacitor power converter is configured such that a voltage ratio of the input voltage to the output voltage has different values in a first mode (paragraph 186, 3:1) and in a second mode (paragraph 186, 3:2) when the plurality of power switches are switched alternately in a charging stage and in a discharging stage; and a control block (Fig. 13 1350) configured to adjust (Fig. 13 1358) the voltage ratio in response to a change in the system frequency or a change in strength of magnetic coupling between the first coil and the second coil [Vout regulating as magnetic coupling varies]. Von Novak remains silent as to the details of the ratio-controllable switched-capacitor power converter.
 	Galal discloses a ratio-controllable switched-capacitor power converter (Fig. 3) which comprises a plurality of power switches (Fig. 3 S1-S9) and was capable of the generating the ratios 3:1, 3:2 and 1:1 (see TABLE 2). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a ratio-controllable switched-capacitor power converter which comprises a plurality of power switches, in order to reliably generate the desired input to output voltage ratios.
 	With respect to claim 2, von Novak in view of Galal make obvious the system of claim 1, wherein a resonant frequency of at least one of the first resonator (paragraph 72) and the second resonator (paragraph 175) is configured to be adjusted during operation of the system. 
 	With respect to claim 6, von Novak in view of Galal make obvious the system of claim 1, wherein a resonant frequency of the second resonator (paragraph 173, 6.78MHz) is approximately equal to the system frequency (paragraph 50, 6.78MHz). 

 	.With respect to claim 7, von Novak in view of Galal make obvious the system of claim 1, wherein the ratio-controllable power converter is a switched-capacitor power converter (Galal Fig. 3 22) comprises a controlled asymmetric capacitor network (Fig. 3 22 capacitor network has asymmetric inputs), and wherein the controlled asymmetric capacitor network is controlled to operate in different configurations at the charging stage and at the discharging stage in at least one operation mode (Galal TABLE 2).
 	With respect to claim 8, von Novak in view of Galal make obvious the system of claim 1, wherein an output-input voltage ratio of the ratio-controllable switched-capacitor power converter is configured to be adjusted in operation to reduce a power loss or magnetic emission of the system (von Novak, paragraphs 180 and 183).  	With respect to claim 9, von Novak in view of Galal make obvious the system of claim 1, wherein the control block is configured such that power output regulation (Fig. 13 1358) and performance optimization (Fig. 13 1350-1356) of the system can be performed in synchronization.

 	With respect to claim 32, von Novak in view of Galal make obvious the apparatus as set forth above. See claim 1 for additional details.
 	With respect to claims 33 and 41, von Novak in view of Galal make obvious the apparatus as set forth above. See claims 7 and 1, respectively, for additional details.

 	Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over von Novak (US 2017/0093167) in view of Galal (US 2011/0304306) and further in view of Qiu (US 2020/0099257).
 	With respect to claim 3, von Novak in view of Galal make obvious the system of claim 2 as set forth above, and remain silent as to wherein the corresponding resonator is configured to operate in two operating modes, and a duty cycle of one of the operating modes is adjustable, and wherein the resonant frequency of the corresponding resonator is different in these two operating modes.  	Qiu discloses wherein the corresponding resonator (Fig. 3 55) is configured to operate in two operating modes, and a duty cycle (paragraph 6) of one of the operating modes is adjustable, and wherein the resonant frequency of the corresponding resonator is different in these two operating modes (paragraph 35, power transmission frequency negotiated). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the corresponding resonator is configured to operate in two operating modes, and a duty cycle of one of the operating modes is adjustable, and wherein the resonant frequency of the corresponding resonator is different in these two operating modes, in order to improve the efficiency of the power transmission.

 	Claim(s) 4-5 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over von Novak (US 2017/0093167) in view of Galal (US 2011/0304306) and further in view of Rajagopalan (US 2017/0040695). 	With respect to claim 4, von Novak in view of Galal make obvious the system of claim 1 as set forth above, and do not require operation in distinct frequency bands. It was well known at the time of invention to operate wireless power transfer in distinct frequency bands.
 	Rajagopalan discloses wherein the control block is configured to change the system frequency (Fig. 13 226) to operate the system in at least two distinct frequency bands (paragraph 36). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the control block is configured to change the system frequency to operate the system in at least two distinct frequency bands, in order to facilitate optimized wireless transfer of energy (Rajagopalan paragraph 26). 
 	With respect to claim 5, von Novak in view of Galal and further in view of Rajagopalan make obvious the system of claim 4, wherein a passive component (Novak Fig. 13 1330, Rajagopalan Fig. 12A L1-L3) or network is so configured such that its equivalent value is changed between the frequency bands through a passive switch network (Fig. 5b CAPACITANCE CHANGING INSTRUCTION, Rajagopalan Fig. 12A 164-174). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein a passive component or network is so configured such that its equivalent value is changed between the frequency bands through a passive switch network, in order to optimize the power transfer and avoid interference.
 	With respect to claim 40, von Novak in view of Galal and Rajagopalan make obvious the apparatus as set forth above. See claim 4 for additional details.
 	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over von Novak (US 2017/0093167) in view of Galal (US 2011/0304306) and further in view of Perreault (US 2016/0181987).
 	With respect to claim 38, von Novak in view of Galal make obvious the apparatus of claim 33, as set forth above and remain silent as to implementing one of the switches in a linear mode. It was known at the time of filing of the invention to implement switches in a linear mode.
 	Perreault teaches wherein one of the plurality of power switches operates in a linear mode (paragraph 33) and the plurality of control switches are controlled to reduce a power loss of the corresponding power switch during an operation mode (paragraph 24). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein one of the plurality of power switches operates in a linear mode and the plurality of control switches are controlled to reduce a power loss of the corresponding power switch during an operation mode. The reason for doing so was to limit power flow during start up conditions or to improve the operating range and fidelity. 

 	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over von Novak (US 2017/0093167) in view of Galal (US 2011/0304306) and further in view of Budgett (US 2013/0234531).
 	With respect to claim 39, von Novak in view of Galal make obvious the apparatus of claim 33 as set forth above, and remain silent as to adjusting the output voltage by changing the switching frequency. It was known at the time of filing of the invention to regulate the output voltage by changing the switching frequency.
 	Budgett teaches wherein the output voltage (Fig. 1 VLOAD) is adjusted by changing (Fig. 1 11) the switching frequency (Fig. 4 Switching frequency) of the power switches (Fig. 1 QA,QB) during an operation mode. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the output voltage is adjusted by changing the switching frequency of the power switches during an operation mode. The reason for doing so was to maintain the desired output voltage.

 	Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over von Novak (US 2017/0093167) in view of Galal (US 2011/0304306) and further in view of de Rooij (US 2019/0386518).
 	With respect to claim 42, von Novak in view of Galal make obvious the apparatus of claim 32, and remains silent as how to provide the bias power.
 	De Rooij teaches wherein a bias network (Fig. 7 704) is configured to obtain energy from (Fig. 7 702) the second power converter (Fig. 2 128) and provide control power (Fig. 7 706) to a plurality of bias power rails (Fig. 7 VCC, ground) in order to drive the gates to the power switches. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein a bias network is configured to obtain energy from the second power converter and provide control power to a plurality of bias power rails in the ratio-controllable switched-capacitor power converter. The reason for doing so was to provide power to the gate drive in order to operate the switches in the ratio-controllable switched capacitor power converter.
Allowable Subject Matter
 	Claims 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. See the action dated 3/17/2022 for the reasons for indicating allowable subject matter.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oliva (US 2019/0238053) discloses adjusting a voltage ratio.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839